Case 3:20-cv-01357-JSC Document 38-2 Filed 12/10/20 Page 1of1

Mm Gmail Jamir Davis <jdavislawky@gmail.com>

 

Informal Discovery Request

 

Rollan, Raymond (CAT) <Raymond Rollan@sfcityatty org> Mon, Jun 1, 2020 at 2:33 PM
To: Jamir Davis <jdavislawky@gmail.com>

Cc: “curtis@sevillebriggs.com” <curtis@sevillebriggs. com>, Michael Seville <michael@sevillebriggs.com>

Counsel,

This acknowledges receipt of your requests. As Judge Corley mentioned during our CMC, these documents will be produced pursuant to a protective order.

To that end, | have prepared the attached Stipulated Protective Order, modeled after the Northern District of California's Madel Protective Order. We have not made any changes to the model.
Please review and let me know if you approve for filing.

Thank you,

Raymond R. Rollan

Deputy City Attorney

Office of City Attorney Dennis Herrera

 

(415) 554-3888 Direct
www.sfcityattorney.org

Find us on: Facebook Twitter Instagram

CONFIDENTIALITY NOTICE: This communication and its contents may contain confidential and/or legally privileged information. It is solely for the use of the intended recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate applicable laws, including the Electronic
Communications Privacy Act. It you are not the intended recipient, please contact the sender and destray all copies of the communication.
